DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claims 1 and 12 elevating mechanism which has been interpreted as a rod and air cylinder or motor and equivalents thereto as set forth in the specification (see, e.g., pages 21 and 22 of specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note:   conductive member and upper member in claims 8-11 have not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are not associated with any specifically claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0051312 to Sneh et al. in view of U.S. Patent Pub. No. 2017/0092513 to Hosaka et al.
Regarding claim 1:  Sneh et al. disclose a shutter mechanism for closing an opening of a cylindrical chamber (Figs. 2a-b, 5 and 8:  200, 400, 730, 740, 760, 770) of a substrate processing apparatus, the shutter mechanism comprising:  a valve body (250, 450) having a circumferential length of at least half of an inner circumference of the chamber; and two or more elevating mechanisms (262/264, guide [not numbered]/464) connected to a lower portion of the valve body and configured to vertically move the valve body.  The valve body may have an annular shape (i.e. continuous perimeter corresponding to circular chamber shape).
However, Sneh et al. fail to disclose the elevating mechanisms are arranged at equal intervals.
Hosaka et al. disclose providing elevating features of a shutter mechanism at equal intervals for the purpose of providing a vertical movement that can be realized with high accuracy (see, e.g., para. 61).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the elevating mechanisms of Sneh et al. at equal intervals in order to provide vertical movement that can be realized with high accuracy as taught by Hosaka et al.
Regarding the claim limitation “the two or more elevation mechanisms are configured to vertically move at a same timing and at a same speed”, these are considered intended uses that the elevation mechanisms of Hosaka et al. would be capable of performing as they are each provided with the same features.  The courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 3, Sneh et al. disclose the two or more elevating mechanisms may include three or more elevating mechanisms (see, e.g., para. 51).
Regarding claim 12, Sneh et al. also discloses a substrate processing apparatus substantially as claimed and comprising:  a cylindrical chamber (Figs. 2a-b, 5 and 8:  200, 400, 730, 740, 760, 770) having an opening through which a target substrate is loaded and unloaded; a shutter mechanism (multiple structures) configured to open and close the opening, wherein the shutter mechanism includes:  a valve body (250, 450) having a circumferential length of at least half of an inner circumference of the chamber; and two or more elevating mechanisms  (262/264, guide [not numbered]/464) connected to a lower portion of the valve body and configured to vertically move the valve body.
However, Sneh et al. fail to disclose the elevating mechanisms are arranged at equal intervals.
Hosaka et al. disclose providing elevating features of a shutter mechanism at equal intervals for the purpose of providing a vertical movement that can be realized with high accuracy (see, e.g., para. 61).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the elevating mechanisms of Sneh et al. at equal intervals in order to provide vertical movement that can be realized with high accuracy as taught by Hosaka et al.
Regarding the claim limitation “the two or more elevation mechanisms are configured to vertically move at a same timing and at a same speed”, these are considered intended uses that the elevation mechanisms of Hosaka et al. would be capable of performing as they are each provided with the same features.  The courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sneh et al. and Hosaka et al. as applied to claims 1, 3 and 12 in view of U.S. Patent Pub. No. 2004/0149214 to Hirose et al.
Sneh et al. disclose the invention substantially as claimed and as described above. 
However, modified Sneh et al. fail to disclose the valve body has a conductive member on a conductive surface thereof to be in contact with an upper member disposed along an upper inner wall of the chamber.
Hirose et al. disclose a valve body (Figs. 8A-B, 49) that has a conductive member (61) on a conductive surface (i.e. top surface) thereof to be in contact with an upper member (50) disposed along an upper inner wall of a chamber for the purpose of providing the valve body and the upper member at equal potential to eliminate electrical plasma disturbance and to ensure uniform plasma processing (see, e.g., para. 68).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the valve body of modified Sneh et al. having a conductive member on a conductive surface (i.e. top surface) thereof to be in contact with an upper member disposed along an upper inner wall of a chamber fin order to provide the valve body and the upper member at equal potential to eliminate electrical plasma disturbance and to ensure uniform plasma processing as taught by Hirose et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 8, 10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP Pub 2017/0233869 discloses an annular valve body having two or more elevating mechanisms arranged at equal intervals along the annular shape of the valve body.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARLA A MOORE/Primary Examiner, Art Unit 1716